UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7702


MARSHALL LEE MITCHELL,

                Plaintiff - Appellant,

          v.

MILDRED RIVERA, Warden; SEAN ASHLINE, FS Adm; DOCTOR REED;
DOCTOR ENEJE; NURSE RAINWATER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:13-cv-01949-TMC)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Marshall Lee Mitchell, Appellant      Pro Se.      Barbara Murcier
Bowens, Assistant United States       Attorney,    Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marshall Lee Mitchell appeals the district court’s order

denying his Fed. R. Civ. P. 60(b)(3) motion for reconsideration

of the district court’s July 3, 2014 order dismissing Mitchell’s

Bivens * action against Defendants.                 Mitchell has also filed a

motion asking that all Judges of this court recuse themselves

from       his   appeal.        We   have    reviewed    the    record       and   find   no

reversible error.           Accordingly, we affirm the district court’s

order.        Mitchell v. Rivera, No. 4:13-cv-01949-TMC (D.S.C. Oct.

13, 2015).          We also deny Mitchell’s motion for recusal.                           We

dispense         with    oral    argument      because       the     facts     and   legal

contentions        are   adequately         presented   in     the   materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




       *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                              2